Citation Nr: 0725711	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for joint pain.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain.  

3.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  

4.  Entitlement to an initial disability evaluation greater 
than 70 for post-traumatic stress disorder (PTSD).  

5.  Entitlement to a disability evaluation greater than 10 
percent for residuals of a shell fragment wound (SFW) to the 
right posterior chest with retained foreign bodies, muscle 
group II (hereafter "muscle disability").  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and May 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

The veteran has recently filed a claim seeking a total (100%) 
evaluation based on unemployability due to his service 
connected disorders.  The RO should take appropriate action 
regarding this new claim.  This issue is not before the Board 
at this time. 

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's joint pain was not caused by his active 
military service from May 1967 to May 1969.

2.  Evidence received since the December 1974 Board decision 
is not cumulative or redundant of evidence previously 
considered, or relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a back 
disorder.  

3.  The veteran has Level I hearing loss in his right ear and 
Level III hearing loss in his left ear.  

4.  The veteran does not have total occupational and social 
impairment due to his PTSD.  

5.  The veteran's muscle disability is not moderately severe 
for the purposes of DC 5301 or moderate for the purposes of 
DC 5302.  


CONCLUSIONS OF LAW

1.  Service connection for joint pain is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

2.  The December 1974 Board decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103, 20.1104 (2006).   

3.  New and material evidence has been received since the 
December 1974 Board decision, and it is sufficient to reopen 
a claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2006).

5.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 9411 (2006).

6.  The criteria for a higher rating for a muscle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4. 20, 4.21, 4.73, DCs 5301, 5302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of degenerative 
joint disease.  Therefore, he has a current disability for VA 
purposes.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for joint pain or degenerative 
joint disease.  At his March 2007 travel Board hearing, the 
veteran asserted that he began experiencing joint pain in his 
legs in the 1980s, however, the veteran's post-service 
medical records do not provide evidence that support this 
contention.  In fact, the veteran was not diagnosed with 
degenerative joint disease until November 2003, over 20 years 
after leaving military service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The veteran's post-service treatment records do not provide a 
link between the veteran's joint pain and his period of 
military service and only indicate a disorder that began 
many, many years after service, providing more evidence 
against this claim.  The Board finds that the preponderance 
of the evidence is against service connection for joint pain.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

New and material evidence claim

In December 1974, the Board denied the veteran's claim for 
service connection for a back disability.  The veteran did 
not appeal the decision.  Therefore, the December 1974 Board 
decision is final.  When a rating decision issued by the RO 
is affirmed by the Board, that determination is considered 
final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in December 2003.  Therefore, a 
newer definition of what constitutes new and material 
evidence must be applied.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the December 1974 Board decision 
consists of medical treatment records, statements from the 
veteran, a transcript of the veteran's March 2007 travel 
Board hearing, and a February 2005 letter from M. B., the 
veteran's supervising officer from his platoon.  M. B. stated 
that the veteran was a radio telephone operator, and wore 
heavy equipment on his back while jumping out of low-flying 
helicopters during combat.  As the veteran's unit commander, 
M. B. stated that he was always in close proximity to the 
veteran, who carried the radio.  M. B. noticed that the 
veteran was having problems with his back, and confronted the 
veteran, who told him that he did not want to leave his unit 
for medical care.  M. B. stated that eventually the veteran 
would throw some of his gear from the helicopter and then 
jump, to avoid unnecessary stress on his back.  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  Additionally, the Board finds that 
the letter from M. B. is new and material because it relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, that the veteran hurt 
his back in service by jumping from helicopters with heavy 
radio equipment.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disability.  The claim is 
reopened.  38 U.S.C.A. § 5108.  

However, the Board finds that in order to decide the reopened 
claim for service connection for a back disability, a remand 
is necessary.  The reasons for the remand are discussed below 
in the "REMAND" section of this decision. 

Increased evaluation claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran underwent a VA audiological evaluation in April 
2006.  At that time, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
30
45
LEFT

15
45
60
60

The average puretone threshold was 33.75 in the right ear and 
45 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 80 
percent in the left ear.  

In this case, applying the results of April 2006 VA 
examination to Table VI of the VA regulations yields Roman 
numeral values of I in the right ear and III in the left ear.  

Applying these values to Table VII, the Board must find that 
the veteran's bilateral hearing loss warrants a 
noncompensable evaluation.  As noted above, the assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule, as has been 
done in this case, to the numeric designations assigned after 
an audiometric evaluation was rendered, as has also been done 
in this case, leading to the noncompensable evaluation, but 
not more.  

The Board finds no other evaluation of the veteran's hearing 
loss that would provide a basis to grant a compensable 
evaluation for this disorder, or any indication that the 
results cited above are not accurate. 

The veteran asserts that he is entitled to a higher 
disability evaluation for his PTSD, currently evaluated as 70 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  
The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to symptoms such 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  According to the DSM-IV, a 
GAF score of 31-40 indicates some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A GAF score of 41-50 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF score of 51-60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

At his March 2007 travel Board hearing, the veteran reported 
hyper vigilance, nightmares, flashbacks, and problems with 
anger management.  He saw a social worker and a psychiatrist 
for anger management and PTSD and planned to attend a six 
week PTSD program.  The veteran's representative stressed 
that the veteran's GAF score was 35 in February 2007, at his 
evaluation for the six week PTSD program.  The veteran stated 
that he filed a claim for a total disability evaluation based 
on individual unemployability because his PTSD prevented him 
from working.  

In February 2006, the veteran had a psychiatric examination 
by Dr. N. D., a private practitioner.  The veteran reported 
participating in combat during the Vietnam War and being 
wounded on three different occasions.  He stated that his 
unit killed approximately 500 people in one night.  He 
reported Vietnam-related flashbacks and nightmares.  He 
preferred to be alone.  He had prescriptions for Celexa and 
Klonapin.  At the time of the examination, the veteran worked 
part time as a carpenter.  The veteran reported waking up 
around four in the morning and not being able to return to 
sleep. During the day, he watched television and helped with 
household chores when not working.  He did not visit friends, 
go shopping, or attend church.  He reported no longer 
enjoying bowling, hunting, and fishing.  He was afraid to own 
a gun.  

Upon examination, the veteran was cooperative with Dr. N. D., 
but appeared withdrawn and tense.  His affect was anxious and 
his mood was depressed.  He was oriented as to place, person, 
time, and situation.  He presented with a poverty of thoughts 
and impaired concentration. He could name three of the five 
most recent Presidents of the Unites Sates.  He could count 
by threes to thirty but had difficulty performing serial 
subtractions by seven due to poor concentration.  He could 
make change for one dollar.  His recent memory, remote 
memory, and judgment were intact.  His general fund of 
knowledge was adequate.  He did not report hallucinations and 
Dr. N. D. did not observe any delusional material during the 
examination.  The veteran was diagnosed with severe PTSD, 
moderately severe neurotic depression, and moderately severe 
generalized anxiety disorder.  

The veteran's post-service treatment records show treatment 
for PTSD.  In February 2007, the veteran was evaluated for a 
six week VA PTSD program.  His GAF score in February 2007 was 
35.  The examiner stated that he had problems with his 
primary support group, as well as occupational, social, and 
economic problems.  It was recommended that the veteran not 
own guns or other lethal weapons.  A February 2006 VA 
treatment report assigned a GAF score of 45-40.  

At a November 2005 VA mental health care appointment, the 
veteran complained of flashbacks and nightmares.  He stated 
that he avoided the news media, as was recommended by this 
mental health care provider.  He denied hallucinations, as 
well as suicidal or homicidal ideation.  The veteran's 
insight and judgment were improved, and his immediate, 
recent, and remote memory was intact.  His GAF score was 55.  

In May 2005, the veteran underwent a VA PTSD examination.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran reported 
sleeping problem and episodes of road rage that were so 
severe he exited his car and confronted people.  He reported 
feeling "hyper alert" and withdrawn.  He reported fleeting 
suicidal thoughts, but not specific attempts or plans to 
commit suicide.  The veteran had recurrent panic attacks with 
palpitations, smothering feelings, and hyperventilation 
approximately once a month.  He did not have any friends and 
felt like he was "rough" with his wife and family.  The 
veteran lived with his wife, whom he as been married to for 
35 years.  He reported that their relations hip was better 
than in the past, when he was physically and verbally 
abusive.  The veteran was able to do activities of daily 
living.  

Upon examination, the veteran appeared tense and edgy.  He 
was oriented to place, time, and person.  There was no 
evidence of hallucination or delusion.  His attention and 
concentration were impaired.  His memory and judgment were 
intact.  There was no evidence of looseness of associations, 
flight of ideas, or pressured speech.  The veteran denied 
being a actively suicidal or homicidal.  The examiner 
assigned a GAF score of 60.  

In addition to VA treatment, the veteran sought PTSD 
treatment at his local Vet Center.  In December 2004, S. H., 
a social worker, submitted a letter to VA.  S. H. stated that 
the veteran had problems being around people.  The veteran 
reported anxiousness, being easily startled, sleep 
disturbances, and problems with memory and concentration.  
Upon examination, his affect was flat, his motor activity was 
tense, his judgment was fair, and his memory functioning was 
impaired.  The veteran did not have friends, avoided people, 
and no longer enjoyed his hobbies.  S. H. provided a 
diagnosis of PTSD and assigned a GAF score of 45-50.  

In this case, the Board does not dispute the fact that the 
veteran has PTSD and that it caused him many problems.  This 
is the basis of the 70 percent evaluation, a clear 
recognition, in and of itself, of the veteran's problem with 
PTSD.  However, the Board finds that the evidence discussed 
above is entitled to great probative weight and that it 
provides evidence against the veteran's claim.  The evidence 
shows that the veteran's disability meets the criteria for a 
70 percent evaluation, but not a 100 percent evaluation.  The 
evidence shows that the veteran repeatedly denied 
hallucinations and that he was not delusional.  He was 
capable of performing his activities of daily living and 
reported helping with household chores when not working.  He 
has been married for 35 years, and stated that his 
relationship with his spouse has improved over time.  The 
veteran had difficulty concentrating but was always oriented 
as to time and place.  He did not have memory loss.  He did 
not display inappropriate behavior.  There is no evidence 
that the veteran was a danger to himself or others.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

The veteran also asserts that he is entitled to a higher 
rating for his service-connected muscle disability, currently 
rated by analogy as 10 percent disabling under DC 5302-5301, 
Group I (function: upward rotation of scapula) and Group II 
(function: depression of arm from vertical overhead to 
hanging at side; downward rotation of scapula).  38 C.F.R. 
§ 4.73.  The cardinal signs of a muscle disability are 
defined in 38 C.F.R. § 4.56(c), which lists them as "loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement."  
38 C.F.R. § 4.56(c).  

With regard to the veteran's muscle disability, where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Under DC 5302, a noncompensable rating is warranted for a 
slight muscle disability.  The next highest rating, 20 
percent, is warranted for a moderate disability.  Under DC 
5301, a 10 percent rating is warranted for a moderate 
disability, and the next highest rating, 30 percent, is 
warranted for a moderately severe disability.  38 C.F.R. 
§ 4.73

VA defines the terms "slight," "moderate," "moderately 
severe," and "severe" for the evaluation of muscle 
disabilities.  For a moderate disability, the type of injury 
would be a "through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection."  
38 C.F.R. § 4.56(d)(2)(i).  The history and complaint would 
show "service department record or other evidence of in-
service treatment for the wound," with report of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, as discussed above, particularly 
lowered threshold of fatigue after average use.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings would indicate entrance 
and exit scars (if present), small or linear, indicating 
short track of missile through muscle tissue.  There would be 
"some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2)(iii).  

For a moderately severe disability, the type of injury would 
be a "through and through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  
The history and complaint would show "service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  Objective findings would indicate entrance 
and exit (if present) scars indicating the track of the 
missile through one or more muscle groups.  There would also 
be "indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side."  
Strength and endurance tests would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

The veteran underwent a VA examination in March 2004.  The 
veteran reported suffering a SFW on the right posterior 
chest, with a retained foreign body.  Upon examination, the 
veteran had a one centimeter stellate scar on his left mid 
scapular area, with no tethering or loss of subcutaneous 
tissue.  The veteran complained of a burning pain in the area 
with extended use.  There was also a scar on the left 
paraspinous area in the lower lumbar area, half a centimeter 
in diameter and a half centimeter stellate scar on the right 
mid paraspinous area, with no loss of subcutaneous tissue or 
tethering of the tissue.  The examiner diagnosed the veteran 
with multiple scars secondary to a SFW with retained shell 
fragment.  

The veteran's post-treatment records show that he has 
retained foreign bodies.  Physicians indicated that the 
veteran should not have an MRI because the fragments are 
close to his organs.  The post-service treatment records do 
not provide evidence in favor of the veteran's claim because 
the muscle disability rating criteria are based upon how the 
veteran's SFW was treated while in service.  

The veteran's SMRs show that he suffered the SFW in April 
1968.  His wounds were cleaned, anesthetized, debrided, and 
dressed.  He was placed on light duty for four days and not 
allowed field duty for four days.  Three days after his first 
treatment, his dressing was changed.  One week after his 
first treatment, the medical care provider stated that the 
wound had a good layer of new tissue, that no dressing was 
needed, and that there was no infection.  There is no 
evidence that the veteran was hospitalized for treatment of 
his wound.  The SMRs did not show any muscle impairment 
following his injury, nor did he display any cardinal signs 
of a muscle disability  

The veteran's SMRs provide evidence against his claim, as 
they do not show either a moderate or a moderately severe 
muscle disability.  The SMRs are negative for complaints of 
any of the cardinal signs of muscle disability, loss of deep 
fascia, or infection.  SMRs show debridement as one of the 
treatments, but there is no current evidence of residuals of 
debridement.  Overall, the evidence does not show that the 
veteran has a moderate disability under DC 5301 or a 
moderately severe disability under DC 5302.  The veteran's 
disability currently does not meet the criteria for a 10 
percent evaluation under DC 5301, but the 10 percent rating 
has been continued since July 1972.  As such, the rating is 
protected by regulation because it has been in effect for 
over 20 years. 38 C.F.R. § 3.951(b) (2006).  It is important 
for the veteran to understand that this evaluation was 
clearly provide to the veteran many years ago based on his 
complaints cited in the record.  It is important for the 
veteran to understand that without taking into consideration 
the all veteran's complaints, the current evaluation could 
not be justified, let alone provide the basis for an 
increased evaluation. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's muscle disability does 
not more closely approximate a higher rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
higher ratings for bilateral hearing loss, PTSD, and a muscle 
disability.  38 C.F.R. § 4.3.  

With regards to the claims for bilateral hearing loss and 
PTSD, since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a compensable 
evaluation for bilateral hearing loss and a 100 percent 
evaluation for PTSD have not been met at any time to warrant 
a staged rating.  Simply stated, the Board does not find 
evidence that the veteran's disability evaluations should be 
increased for any separate periods based on the facts found 
during the appeal period.  The evidence of record from the 
day the veteran filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2004 and January 2005, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The March 2004 and 
January 2005 VCAA letters specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claims. Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

With regards to the claim for service connection for a back 
disability, the Board observes that the December 2004 VCAA 
follow-up letter informed the veteran of what constituted new 
and material evidence.  The veteran was informed that new 
evidence must be evidence that was submitted to VA for the 
first time, that was not cumulative or tended to reinforce a 
previously established point.  He was informed that material 
evidence must pertain to the reason that his claim was 
previously denied.  Therefore, there is no prejudice to the 
veteran.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that in a February 2007 letter, the veteran 
was informed that a disability rating and effective date 
would be assigned if his claim was granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's joint pain.  However, the Board 
finds that the evidence, discussed above, which indicates 
that the veteran did not receive treatment for the claimed 
disorders during service or that there is any competent 
medical evidence showing or indicating a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The first element is met, but the remaining 
three are not because there is no evidence that the veteran's 
joint pain began in service, and there is no competent 
medical evidence of record to link his current joint pain to 
service.  

ORDER

Service connection for joint pain is denied.  

The claim for service connection for a back disability is 
reopened.  

An initial compensable disability evaluation for bilateral 
hearing loss is denied.  

A higher initial disability evaluation for PTSD is denied. 

A higher disability evaluation for a muscle disability is 
denied.  


REMAND

As discussed above, the veteran's claim for service 
connection for a back disability is reopened because new and 
material evidence has been submitted.  However, a remand is 
necessary so that the veteran may receive a VA examination to 
determine whether his back disability is related to service.  
The February 2005 letter submitted by M. B. stated that the 
veteran complained about his back during service and modified 
his behavior by throwing his equipment from helicopters 
before jumping.  

The veteran underwent a VA spine examination in May 2004.  
The examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine and a "notable loss of anterior 
disc height at L1 with calcification of the anterior spinous 
ligament at that level."  The examiner speculated that this 
could have been due to an old compression fracture.  The 
examiner did not opine as to whether the veteran's back 
disability was due to his period of service.  

As there is no etiology opinion present in the claims folder, 
there is insufficient competent medical evidence of record 
for the Board to make a decision on the claim.  A remand is 
in order so that the veteran may be scheduled for a VA 
examination to determine the etiology of his back disability 
under the decision McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine whether it is at least as 
likely as not that the veteran's back 
disability is due to his period of active 
military service from May 1967 to May 
1969.  The veteran's claims folder should 
be made available for review and the 
examiner should state whether such a 
review was accomplished.  

The examiner should assess the current 
severity of the veteran's back disability 
and state an opinion as to whether it is 
as likely as not that it was caused or 
aggravated by the veteran's military 
service from May 1967 to May 1969.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain 
the opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state. 

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


